Supreme Court of Florida
                                  ____________

                                  No. SC17-1075
                                  ____________


                        KENNETH LOUIS DESSAURE,
                               Appellant,

                                        vs.

                             STATE OF FLORIDA,
                                  Appellee.

                               [November 16, 2017]

PER CURIAM.

      We hereby affirm the trial court’s denial of Kenneth Louis Dessaure’s

successive motion for postconviction relief. See Mullens v. State, 197 So. 3d 16,

40 (Fla. 2016) (determining that defendant who validly waived penalty phase jury

was not entitled to relief under Hurst because a defendant “cannot subvert the right

to jury factfinding by waiving that right and then suggesting that a subsequent

development in the law has fundamentally undermined his sentence”), cert. denied,

137 S. Ct. 672 (2017); see also Brant v. State, 197 So. 3d 1051, 1079 (Fla. 2016)

(relying on Mullens to conclude that a claim for Hurst relief after defendant waived

penalty phase jury was equally precluded in the postconviction context).
      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and LAWSON, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

An Appeal from the Circuit Court in and for Pinellas County,
     William H. Burgess III, Judge - Case No. 521999CF015522XXXXNO

James V. Viggiano, Jr., Capital Collateral Regional Counsel, Mark S. Gruber, and
Julie A. Morley, Assistant Capital Collateral Regional Counsel, Middle Region,
Temple Terrace, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Stephen D. Ake,
Senior Assistant Attorney General, Tampa, Florida,

      for Appellee




                                      -2-